IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit
                             _____________________                         FILED
                                                                     September 23, 2019
                                 No. 19-60133
                                                                        Lyle W. Cayce
                             _____________________                           Clerk


JOSEPH THOMAS; VERNON AYERS; MELVIN LAWSON,

                                                         Plaintiffs - Appellees
v.

PHIL BRYANT, Governor of the State of Mississippi, all in the official
capacities of their own offices and in their official capacities as members of
the State Board of Election Commissioners; DELBERT HOSEMANN,
Secretary of State of the State of Mississippi, all in the official capacities of
their own offices and in their official capacities as members of the State
Board of Election Commissioners,

                                                     Defendants - Appellants

                          __________________________

             Appeal from the United States District Court for the
                       Southern District of Mississippi
                        __________________________

              (Opinion August 1, 2019, 5 Cir., 2019, 931 F.3d 455)
     (Modified Opinion September 3, 2019, 5 Cir., 2019, 2019 WL 4153107)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN,
ELROD, HAYNES, HIGGINSON, COSTA, WILLETT, HO, DUNCAN,
ENGELHARDT, and OLDHAM, Circuit Judges. 1




 1Judges Southwick and Graves are recused and did not participate in this
 decision.
                                 No. 19-60133

BY THE COURT:

      A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.